RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                          File Name: 19a0304p.06

                      UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT



 RITA MORRISSEY, an individual,                               ┐
                                       Plaintiff-Appellant,   │
                                                              │
                                                               >       No. 18-1704
         v.                                                   │
                                                              │
                                                              │
 LAUREL HEALTH CARE COMPANY, a Foreign Profit                 │
 Corporation; OAK HEALTH CARE INVESTORS OF                    │
 COLDWATER, INC., a Domestic profit corporation,              │
                              Defendants-Appellees.           │
                                                              ┘

                             Appeal from the United States District Court
                        for the Western District of Michigan at Grand Rapids.
                          No. 1:17-cv-00089—Janet T. Neff, District Judge.

                                        Argued: March 12, 2019

                               Decided and Filed: December 23, 2019

                         Before: DONALD and STRANCH, Circuit Judges*
                                     _________________

                                               COUNSEL

ARGUED: Sarah S. Prescott, SALVATORE PRESCOTT & PORTER, PLLC, Northville,
Michigan, for Appellant. Christina A. Ginter, KITCH DRUTCHAS WAGNER VALITUTTI &
SHERBROOK, Detroit, Michigan, for Appellees.          ON BRIEF:  Sarah S. Prescott,
SALVATORE PRESCOTT & PORTER, PLLC, Northville, Michigan, for Appellant. Christina
A. Ginter, Karen B. Berkery, KITCH DRUTCHAS WAGNER VALITUTTI & SHERBROOK,
Detroit, Michigan, for Appellees.




         *The Honorable Damon J. Keith, a member of the original panel, passed away on April 28, 2019. Judge
Stranch and Judge Donald acted as a quorum pursuant to 28 U.S.C. § 46(d).
 No. 18-1704                   Morrissey v. Laurel Health Care Co., et al.                 Page 2


                                        ________________________

                                           AMENDED OPINION
                                        ________________________

        BERNICE BOUIE DONALD, Circuit Judge. Rita Morrissey is a licensed practical nurse
who worked for The Laurels of Coldwater (“Coldwater”), a skilled nursing and rehabilitation
center, from 2001 until she quit in 2016. Morrissey alleges that she was under a twelve-hour
work restriction due to a disability from 2012 onward, and Coldwater forced her to work beyond
that restriction, compelling her to quit.

        She sued Coldwater under the Americans with Disabilities Act for discrimination, failure
to accommodate, and retaliation. At summary judgment, Morrissey supported her claims with
evidence that: (1) she was disabled, (2) Coldwater had a blanket policy of denying all requests
for accommodation that were not work-related, (3) Coldwater forced Morrissey to work beyond
her medical restrictions, and (4) Coldwater targeted Morrissey after she complained. The district
court granted summary judgment to Coldwater on all of Morrissey’s claims. Because there are
numerous material factual issues in dispute, we REVERSE and REMAND for trial.

                                                         I.

        The pertinent facts underlying Morrissey’s claims begin in 2012, when she informed
Coldwater that, due to physically disabling issues with her back, she could not work more than
twelve hours per shift. In support, she submitted a note from her primary care physician, Doctor
Terry Shipe.1 Morrissey’s file also contained two notes written by nurse practitioner, V. Jean
Bradley. The first is dated February 9, 2012, and it, too, states that Morrissey could not work for
more than twelve hours. The next note, dated February 23, 2012, provides the same restriction,
but it also states Morrissey is only restricted until her next office visit. The record contains no
further notes from Bradley. Morrissey’s position is that the absence of another note means that
she remained under a twelve-hour work restriction. Coldwater believes it means the opposite.
Thus, this fact is in dispute.


        1The   note was undated, but Morrissey avers it was written in January 2012.
 No. 18-1704                 Morrissey v. Laurel Health Care Co., et al.                          Page 3


          In a February 2012 meeting, Coldwater management informed staff that Coldwater would
not provide accommodations for any medical condition unless the condition stemmed from a
work-related injury.2 Morrissey asserts that management went so far as to tell the staff that they
must have any current restrictions lifted and that their jobs depended on it. Morrissey even
submitted a transcript of surreptitiously-recorded audio of the meeting and the affidavits of three
former Coldwater employees who corroborated this claim. Coldwater, relying on the depositions
of Regional Director Jeff Shepard and Administrator Erin Tuttle, denies there was such a policy
in place. That denial is belied by emails between Tuttle and ADA Coordinator Hal Nottingham,
in which they both state that it was Coldwater’s policy to honor only those work restrictions that
were based on work-related injuries. Thus, at best, it is a disputed fact whether Coldwater had a
blanket policy of denying all requested accommodations that were not based on a work-related
injury.

          In July 2015, Morrissey took leave under the Family Medical Leave Act so that she could
undergo carpal tunnel surgery. When Morrissey was ready to return to work, she alleges that she
was informed by Coldwater management that they did not allow staff to work with medical
restrictions. Morrissey informed management that she did not have a restriction due to the
surgery performed on her hands, but she reiterated that she still had a twelve-hour restriction due
to her back. Morrissey testified that management told her that they were not sure whether they
would honor her previous accommodation. On August 15, 2015, Morrissey submitted a note
from her hand surgeon that stated that she “did not have any medical restrictions,” and she
returned to work in late September. This is the final medical note in Morrissey’s personnel file.
Therefore, it is a disputed fact whether Morrissey was still under a twelve-hour work restriction.

          Around this time, Coldwater was considering whether it should transition its nurses to
twelve-hour shifts. Morrissey was aware of the possible change and testified that she spoke with
Director of Nursing Jeanine Hayes about it. Morrissey purportedly asked whether she could be
transferred to a unit that was not going to be converted to twelve-hour shifts, or whether
Morrissey could go to “casual status,” which would have allowed her to avoid being mandated to

      2Morrissey stated that the leaders of the meeting were Director of Nursing (“DON”) Andrea Mangold and
ADA Coordinator Hal Nottingham.
 No. 18-1704                    Morrissey v. Laurel Health Care Co., et al.                                  Page 4


work longer than twelve hours. According to Morrissey, Hayes said that Morrissey could not
transfer and that Morrissey would not have wanted to go to casual status because Coldwater was
phasing out its casual-status nurses, and casual-status nurses did not receive guaranteed hours.
Morrissey asserts that this constitutes a denial of a requested accommodation.

         In December 2015, Coldwater transitioned two of its three nursing units, including
Morrissey’s, to twelve-hour shifts.3 Morrissey was concerned about this transition because
Coldwater would mandate its nurses to work more than twelve hours when the next shift was not
fully staffed. Before a nurse was mandated to stay for more than twelve hours, Coldwater
management would call around to see if they could get the shift covered voluntarily. If they
could not, a nurse that was currently working that shift had to stay. To determine which nurse’s
turn it was to be mandated, Coldwater followed an unwritten procedure.                                 Management
maintained a list that kept track of which nurse had been mandated most recently. That nurse
was moved to the back of the list and so forth. In the case of a tie, the selection was alphabetical.

         According to Morrissey’s time records, from July 2012 through January 30, 2016, she
worked more than twelve hours on eight occasions, but there is no evidence that she was
mandated to do so in any of those instances. Indeed, she clocked out within fifteen minutes of
her twelve-hour shift ending each time.

         Things indisputably changed on January 31, 2016, however, when Morrissey was
mandated by Coldwater to stay and work a 13.5-hour shift. Morrissey testified that, upon
learning that she would have to work more than twelve hours, she told her manager that she had
a twelve-hour work restriction that had to be honored under the ADA, but the manager
responded that she was unaware of Morrissey’s restriction and that the manager had “no control”
over the situation. The next day, Morrissey averred that she spoke with the Michigan EEOC and
left a message with a Coldwater corporate officer. A Coldwater operations manager called
Morrissey back and left a voice message, but Morrissey did not call him back.

         3There  are factual disputes as to exactly how this transpired. Morrissey argues that two of Coldwater’s
three nursing units fully transitioned to twelve-hour shifts, but Hayes testified that each unit retained at least some
nurses who worked eight-hour shifts. Both Morrissey and Hayes agree that Morrissey had the seniority to obtain a
position working eight hours. However, Morrissey testified that Hayes flatly denied her request to work in a wing
with eight-hour shifts, while Hayes testified that Morrissey voluntarily chose to work twelve-hour shifts.
 No. 18-1704               Morrissey v. Laurel Health Care Co., et al.                   Page 5


         Five days later, the situation deteriorated further. During Morrissey’s February 4, 2016
shift, she was informed that she was going to be mandated to work sixteen hours because a
replacement nurse had called off from work. Morrissey testified that it was not her turn to be
mandated; in fact, it was Nurse Marci Farmer’s turn. Farmer corroborated that it was her turn to
be mandated in her affidavit. In the middle of the shift, Morrissey went to speak with Hayes
about being mandated, but Hayes, purportedly, told Morrissey that there was nothing Hayes
could do. Morrissey left prior to her shift ending and never returned to Coldwater.

         At summary judgment, the district court ruled in favor of Coldwater, finding that
Morrissey had not established that she was disabled, that she had not suffered an adverse
employment action, that Coldwater had not failed to accommodate her, and that Coldwater did
not retaliate against her. We disagree on each point.

                                                II.

         We review a district court’s grant of summary judgment de novo. Moore v. Lafayette
Life Ins. Co., 458 F.3d 416, 431 (6th Cir. 2006). “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). All evidence must be viewed in the light
most favorable to the nonmovant. Bormuth v. Cty. of Jackson, 870 F.3d 494, 503 (6th Cir. 2017)
(en banc).

         We first address Morrissey’s claim for disability discrimination, which includes an
analysis of her claim for failure to accommodate. We conclude by analyzing her retaliation
claim.

         The ADA prohibits an employer from “discriminat[ing] against a qualified individual on
the basis of disability in regard to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and other terms, conditions, and
privileges of employment.” 42 U.S.C. § 12112(a). ADA discrimination claims are analyzed
under two different rubrics, depending on whether the plaintiff relies on “direct” or “indirect”
evidence of discrimination. See Ferrari v. Ford Motor Co., 826 F.3d 885, 891-92 (6th Cir.
2016). This court has explained the logic behind this distinction as follows:
 No. 18-1704                  Morrissey v. Laurel Health Care Co., et al.                              Page 6


        When an “employer acknowledges that it relied upon the plaintiff’s handicap in
        making its employment decision[,] the McDonnell Douglas burden shifting
        approach is unnecessary because the issue of the employer’s intent, the issue for
        which McDonnell Douglas was designed, has been admitted by the defendant[]
        and the plaintiff has direct evidence of discrimination on the basis of his or her
        disability.”

Id. at 892 (alterations omitted) (quoting Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1182
(6th Cir. 1996)).4 Direct evidence of disability discrimination “‘does not require the fact finder
to draw any inferences’” to conclude “that the disability was at least a motivating factor.”
Hostettler v. College of Wooster, 895 F.3d 844, 853 (6th Cir. 2018) (quoting Martinez v. Cracker
Barrel Old Country Store, Inc., 703 F.3d 911, 916 (6th Cir. 2013)).

        Because “not making reasonable accommodations” is listed in the ADA’s definition of
disability discrimination, see 42 U.S.C. § 12112(b)(5)(A), “claims premised upon an employer’s
failure to offer a reasonable accommodation necessarily involve direct evidence (the failure to
accommodate) of discrimination.” Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th
Cir. 2007).5

        Under the direct framework, Morrissey bears the burden of establishing (1) that she is
disabled, and (2) that she is “otherwise qualified for the position despite his or her disability:
(a) without accommodation from the employer; (b) with an alleged essential job requirement
eliminated; or (c) with a proposed reasonable accommodation.”                    Kleiber, 485 F.3d at 869
(citation and internal quotation marks omitted).              Once the plaintiff has established these
elements, the employer “bear[s] the burden of proving that . . . a proposed accommodation will
impose an undue hardship upon the employer.” Monette, 90 F.3d at 1186.

        The indirect method applies the McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)
burden-shifting framework.         Monette, 90 F.3d at 1179-85.            Under this framework, once a
plaintiff establishes a prima facie case of discrimination, the burden shifts to the defendant

        4Monette   was subsequently abrogated in part by Lewis v. Humboldt Acquisition Corp., 681 F.3d 312, 315-
17 (6th Cir. 2012) (en banc), which held that a plaintiff must show that he or she suffered an adverse employment
action “because of” rather than “solely by reason of” disability.
         5See also Brumley v. UPS, 909 F.3d 834, 839 (6th Cir. 2018); EEOC v. Dolgencorp, LLC, 899 F.3d 428,
435 (6th Cir. 2018); Hostettler, 895 F.3d at 853.
 No. 18-1704              Morrissey v. Laurel Health Care Co., et al.                      Page 7


to articulate    “a     legitimate,     nondiscriminatory       rationale      as     a     shield
against indirect or circumstantial evidence of discrimination.”     EEOC v. Dolgencorp, LLC,
899 F.3d 428, 435 (6th Cir. 2018). If the defendant can do so, “the burden then shifts back to the
plaintiff, who ‘must introduce evidence showing that the proffered explanation is pretextual.’”
Ferrari, 826 F.3d at 892 (quoting Monette, 90 F.3d at 1186).

        Morrissey alleged: 1) a failure to accommodate and constructive discharge claim, under
the direct method and 2) a retaliation claim, under the indirect method. However, the district
court did not distinguish between these claims, instead stating only the framework for analyzing
claims brought under the indirect method. The district court granted summary judgment on
Morrissey’s claims for disability discrimination on the basis that (1) she was not disabled, and
(2) she did not suffer an adverse employment action. Before addressing those elements, we note
that the district court erred in requiring Morrissey to prove she suffered an adverse employment
action to pursue a claim for failure to accommodate. Under the direct evidence test, plaintiffs
need not prove that they suffered an adverse employment action separate from the failure of the
employer to reasonably accommodate the employee. See Kleiber, 485 F.3d at 868-69 (“failing to
make a reasonable accommodation falls with the ADA’s definition of ‘discrimination,’” meaning
“an employer’s failure to offer a reasonable accommodation necessarily” involves an adverse
action); see also Dick v. Dickinson State Univ., 826 F.3d 1054, 1060 (8th Cir. 2016) (“An
employer is also liable for committing an adverse employment action if the employee in need of
assistance actually requested but was denied a reasonable accommodation.”).

A.      Failure to Accommodate

        Analyzing Morrissey’s failure-to-accommodate claim begins with the elements of the
direct evidence test. To state a claim for failure to accommodate under the direct method,
Morrissey must show first that she is disabled, and second that she is “otherwise qualified for the
position despite his or her disability: (a) without accommodation from the employer; (b) with an
alleged essential job requirement eliminated; or (c) with a proposed reasonable accommodation.”
Kleiber, 485 F.3d at 869 (citation and internal quotation marks omitted).           Because all of
Morrissey’s claims require her to establish that she is disabled, we begin with the law governing
disability.
 No. 18-1704               Morrissey v. Laurel Health Care Co., et al.                      Page 8


        The ADA defines a disability as: “a physical or mental impairment that substantially
limits one or more major life activities . . . a record of such an impairment . . . or being regarded
as having such an impairment.” 42 U.S.C. § 12102(1)(A)-(C). Major life activities “include, but
are not limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,
walking, standing, lifting, bending . . . , and working.” § 12102(2)(A). Under the 2008
amendments to the ADA, Congress made clear that the definitions of both a “disabled person”
and “substantially limits” are to be construed broadly in favor of expansive coverage. See
§ 12102(4)(A), (B); see also 29 CFR § 1630.2(j)(1)(i).

        “To determine whether a disability substantially limits major life activities, the
regulations direct courts to compare the person claiming a disability to ‘most people in the
general population.’” Hostettler, 895 F.3d at 854 (quoting 29 C.F.R. § 1630.2(j)(1)(ii)). This is
not a demanding standard, 29 C.F.R. § 1630 (Appendix), and in general, a plaintiff does not need
to submit scientific, medical, or statistical proof to establish a substantial limitation,
§ 1630.2(j)(v). Additionally, “‘[a]n impairment need not prevent, or significantly or severely
restrict . . . a major life activity’ to be substantially limiting.”       Id. at 853-54 (quoting
§ 1630.2(j)(1)(ii)).

        Coldwater argues that pre-2008 cases are still good law in regard to determining whether
a plaintiff was disabled. They are not. The 2008 Amendments were enacted to respond to
“years of court decisions narrowly defining who qualifies as an individual with disabilities[,]
[which] left the ADA too compromised to achieve its purpose.” Hostettler, 895 F.3d at 848.
Therefore, as we held in Hostettler, the 2008 Amendments “invalidate those decisions . . . to
‘restore the intent and protections of the Americans with Disabilities Act.’” Id. at 849 (quoting
Pub. L. No. 110-325, 122 Stat. 3553).

        Morrissey asserts that she is disabled under all three definitions of disability.        See
§ 12102(1)(A)-(C). The district court found otherwise, but it viewed this case through the wrong
lens and relied on outdated authority. It held that Morrissey had not established that she was
substantially limited in performing any major life activities because (1) there was a dearth of
medical evidence in the record that confirmed Morrissey’s purported diagnoses, (2) she never
 No. 18-1704                Morrissey v. Laurel Health Care Co., et al.                     Page 9


told Coldwater about her specific diagnoses, and (3) a restriction on work hours alone is
insufficient to establish the existence of a disability.

        That determination did not address many of Morrissey’s factual arguments or the 2008
Amendments to the ADA. From her complaint onward, Morrissey asserted that she was disabled
because she was substantially limited in her ability to walk, stand, bend, and lift repetitively due
to Scoliosis, bulging disc, Ehlers-Danlos syndrome, and Buschkes-Ollendorf syndrome.
29 C.F.R. § 1630.2(j)(1)(ii). She never argued that she was disabled because of an inability to
work, which is not necessary to her claim. Moreover, she did not have to tell Coldwater about
her specific diagnoses. Morrissey told Coldwater that she could not work more than twelve
hours per shift because she suffered from a disability as defined by the ADA. That was enough.
See Hammon v. DHL Airways, Inc., 165 F.3d 441, 450 (6th Cir. 1999) (“An employer has notice
of the employee’s disability when the employee tells the employer that he is disabled.”) (citation
omitted)); see also Cady v. Remington Arms Co., 665 F. App’x 413, 418 (6th Cir. 2016) (“[T]he
employee need not use the word ‘disabled,’ but the employer must know enough information
about the employee’s condition to conclude that he is disabled. Relevant information could
include, among other things, a diagnosis, a treatment plan, apparent severe symptoms, and
physician-imposed work restrictions.” (internal citation omitted)). Finally, as Coldwater tacitly
concedes, Morrissey’s medical records establish that she suffered from disc disease. Thus, the
district court erred on the grounds it used to support its holding.

        Framed correctly, the question before us is whether Morrissey submitted enough
evidence to show that she is substantially limited in her ability to walk, stand, lift, or bend. In
her deposition, Morrissey testified that she did not have a specific limitation on the distance she
could walk, the amount of time she could stand, the amount of bending she could do, or the
amount of weight she could lift. Instead, she averred that, after an eight-to twelve-hour shift, she
had difficulty walking, standing, lifting, and bending.        She testified that she was in pain
constantly, and her nursing shifts exacerbated the pain. Specifically, she said that she had severe
pain in her buttocks and right leg and numbness and tingling in her feet after a shift. See
28 C.F.R. Pt. 35, App. C (“[A]n individual whose impairment causes pain or fatigue that most
people would not experience when performing that major life activity may be substantially
 No. 18-1704                     Morrissey v. Laurel Health Care Co., et al.                                   Page 10


limited.”). Additionally, she testified that she had so much trouble bending over that it was
difficult to put on her underwear. Morrissey’s daughter submitted an affidavit in which she
stated that Morrissey did not walk at all or walked with a slight hunch and a pained expression
after completing a day of work.6 Id. Morrissey’s daughter also stated that Morrissey did not
complete household chores that required lifting, bending, or stooping after working. Given that
the term “substantially limits” is to “be construed broadly in favor of expansive coverage,”
Morrissey has satisfied her burden of showing that she is disabled.7

         The district court also found that the record did not support Morrissey’s assertion that
Coldwater did not accommodate her. Under the ADA, discrimination includes “not making
reasonable accommodations to the known physical or mental limitations of an otherwise
qualified individual with a disability unless such [employer] can demonstrate that the
accommodation would impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A). A reasonable
accommodation includes “job restructuring, part-time or modified work schedules, reassignment
to a vacant position . . ., and other similar accommodations for individuals with disabilities.”
42 U.S.C. § 12111(9)(B).

          The court opined that “Plaintiff’s evidence from over the course of four years reveals
one, isolated 13.5 hour shift and eight de minimis overages.” According to the court, these “[d]e
minimus employment actions are not actionable under the ADA.” However, this interpretation

         6Coldwater   argues that Morrissey’s daughter’s affidavit pertains only to Morrissey’s conditions in 2018,
the year the affidavit was signed. However, in viewing the evidence in the light most favorable to Morrissey, the
affidavit can be read as referencing the relevant time period.
         7The     district court also found that Morrissey could not show that she was regarded as disabled and
purported to find that she did not have a record of a disability. First, there are material factual issues in dispute as to
whether Coldwater regarded Morrissey as disabled. 42 U.S.C. § 12101(3) (“[A]n individual is ‘regarded as
[disabled]’ if the individual is subjected to a prohibited action because of an actual or perceived physical or mental
impairment, whether or not that impairment substantially limits, or is perceived to substantially limit, a major life
activity.”). Morrissey repeatedly told Coldwater that she was under a work restriction due to a disability, and there
is evidence that Coldwater constructively discharged Morrissey due to her disability, as is discussed infra. While
neither of these facts are conclusively established by the record, that is precisely why the claim must proceed to trial.
Second, the district court provided no analysis to underpin its holding that Morrissey did not have a record of a
disability, and on appeal, Coldwater’s entire argument consists of one short paragraph with no analysis. Either of
these are grounds for reversal. On the merits, though, Morrissey’s personnel file had medical notes supporting her
restriction; she repeatedly told Coldwater that she was under a restriction; and for a time, Coldwater honored the
restriction. See 29 C.F.R. § 1630.2(k)(1) (“An individual has a record of a disability if the individual has a history
of, or has been misclassified as having, a mental or physical impairment that substantially limits one or more major
life activities.”). Therefore, this claim must also progress.
 No. 18-1704              Morrissey v. Laurel Health Care Co., et al.                    Page 11


of the record ignored pertinent context and did not evaluate the facts that elucidated the material
factual issues in dispute, which, under controlling precedent, reveal that Coldwater was not
entitled to summary judgment. Talley v. Family Dollar Stores of Ohio, Inc., 542 F.3d 1099 (6th
Cir. 2008).

       To begin, Morrissey testified that Coldwater had a policy whereby it did not
accommodate any employee’s medical restrictions unless the injury was job-related. Next, prior
to Coldwater transitioning its nursing staff to twelve-hour shifts in late 2015, Morrissey asserts
that she requested to be moved to a unit that required nurses to work only eight-hour shifts and
that she requested to be moved to casual status, which would have prevented her from being
mandated to work in excess of twelve hours. According to Morrissey, Coldwater denied both
requests. Additionally, after the transition to twelve-hour shifts, Morrissey averred that she was
on a list of rotating nurses who were sporadically mandated to work beyond twelve hours, as
evidenced by Morrissey’s mandated 13.5-hour shift on January 31, 2016. Finally, Morrissey
testified that she was mandated to work for sixteen hours on February 4, 2016, but she left work
in the middle of her shift to avoid the mandatory overage. Morrissey also states that she was
improperly required to work sixteen hours, rather than the nurse who was to take the next
overage.

       Viewing the evidence in the light most favorable to Morrissey, it shows that:
(1) Coldwater had a blanket policy of denying accommodations for all non-work related
disabilities, (2) Coldwater knew that Morrissey was under a twelve-hour work restriction,
(3) Morrissey requested an accommodation, (4) Coldwater forced her to work beyond that
restriction on January 31, 2016, and (5) Coldwater attempted to do so again five days later. On
these facts, Morrissey’s overages from 2012-2015 are inconsequential.            But, Coldwater’
argument improperly ignores the fact that it forced Morrissey, a disabled employee, to stay and
work in excess of her physician-instituted medical restriction—and attempted to do so again five
days later. The record shows that Morrissey asked Coldwater for an accommodation due to her
disability, and Coldwater did not accommodate her. She was not required to establish anything
 No. 18-1704                   Morrissey v. Laurel Health Care Co., et al.                              Page 12


more for her claim to ripen.8 See Talley, 542 F.3d at 1103-04, 1109 (holding that the defendant
failed to accommodate an employee based on the employer’s refusal to allow her to use a stool
on the same day she requested to use the stool, and the employee left during the shift). This
satisfies Morrissey’s burden under the direct evidence test applicable to a claim of failure to
accommodate. Kleiber, 485 F.3d at 868-69.

        Coldwater thereafter makes no argument that summary judgment was warranted because
the “proposed accommodation [would] impose an undue hardship upon the employer.” Monette,
90 F.3d at 1186.         We, therefore, do not address this issue, and Morrissey’s failure to
accommodate claim may proceed to trial.

B.      Constructive Discharge

        The district court also granted summary judgment to Coldwater on Morrissey’s
constructive discharge discrimination claim because it found that Morrissey was not disabled and
had not been constructively discharged. For the reasons described above, a dispute of material
fact remains over whether Morrissey is disabled. This claim is properly analyzed under the
direct evidence test because Morrissey’s constructive discharge was premised on Coldwater’s
failure to accommodate her. Kleiber, 485 F.3d at 868 (claims premised upon an employer’s
failure to offer a reasonable accommodation necessarily involve direct evidence).9




        8We    must pause here to address one more error made by the district court. It held that, because
Morrissey’s allegations did not rise above “de minimis employment actions,” she was not entitled to relief on her
claim for failure to accommodate. First, however, the de minimis standard arises in the context of an adverse
employment action, not a failure to accommodate. Compare Arndt, 716 F. App’x at 527 with Bowman v. Shawnee
State Univ., 220 F.3d 456, 462 (6th Cir. 2000). Second, and more importantly, under the district court’s logic, an
employer would be free to contravene a disabled employee’s restrictions a certain number of times or with an
unspecified amount of regularity before the employer is liable. Such a rule would be not only cruel, but it would
also contravene our previous precedent and the ADA. See Talley, 542 F.3d at 1109 (holding that the plaintiff had a
viable claim for discrimination when the plaintiff quit almost immediately after her employer denied her physician-
supported request for an accommodation).
        9A    constructive discharge claim may sometimes be properly analyzed under the indirect test when the
claim is not premised on a failure to accommodate but instead on another form of disability discrimination (i.e., a
claim more akin to a traditional Title VII discrimination claim). See Kleiber, 485 F.3d at 868 n.2 (noting that for
“claims premised upon an adverse employment decision such as a failure to hire, failure to promote, or discharge,”
the indirect-evidence test may be appropriate).
 No. 18-1704                  Morrissey v. Laurel Health Care Co., et al.                             Page 13


           “To demonstrate a constructive discharge, [a] [p]laintiff must adduce evidence to show
that 1) ‘the employer . . . deliberately created intolerable working conditions, as perceived by a
reasonable person,’ and 2) the employer did so ‘with the intention of forcing the employee
to quit . . . .’” Logan v. Denny’s, 259 F.3d 558, 568-69 (6th Cir. 2001) (quoting Moore v. KUKA
Welding Sys., 171 F.3d 1073, 1080 (6th Cir. 1999)). “It requires a finding that ‘working
conditions would have been so difficult or unpleasant that a reasonable person in the employee’s
shoes would have felt compelled to resign.’” Talley, 542 F.3d at 1107 (quoting Held v. Gulf Oil
Co., 684 F.2d 427, 432 (6th Cir. 1982)).

           The district court found there was no constructive discharge for largely the same reasons
it found Coldwater had not failed to accommodate Morrissey—because her evidence was not
enough. We disagree.

           In Talley, we stated that “a complete failure to accommodate, in the face of repeated
requests, might suffice as evidence to show the deliberateness necessary for constructive
discharge.’” 542 F.3d at 1109 (quoting Johnson v. Shalala, 991 F.2d 126, 132 (4th Cir. 1993)).
This case presents precisely that scenario. Morrissey informed Coldwater numerous times of her
twelve-hour restriction from 2012-2016, but Coldwater mandated Morrissey to work 13.5 hours
on January 31, 2016. When Morrissey told her manager that she had a disability that prevented
her from working beyond twelve hours, the manager told Morrissey that she had “no control”
over the situation. Five days later, Morrissey was informed that she was being mandated to work
sixteen hours, even after Morrissey, again, told her supervisor that she was under a medical
restriction. When she complained to Hayes, Hayes stated there was nothing she could do. In the
face of Coldwater’s repeated failures to honor Morrissey’s accommodation requests, a
reasonable plaintiff in her position would have felt compelled to resign. Because Morrissey has
shown that a reasonable juror could have found that she was constructively discharged, she has
satisfied the adverse employment element. Her claim for disability discrimination proceeds to
trial.10



         10Coldwater submits no argument that its actions were legitimate and nondiscriminatory. Therefore, we do
not address that issue.
 No. 18-1704               Morrissey v. Laurel Health Care Co., et al.                    Page 14


       We also note that Coldwater cannot escape liability by arguing that its blanket policy of
denying accommodations for all non-work-related disabilities is ostensibly neutral. If a school
“lacked an elevator to accommodate a teacher with mobility problems[,]” it “could not refuse to
assign him to classrooms on the first floor, then turn around and fire him for” the so-called
neutral policy of “being late to class after he took too long to climb the stairs between periods.”
Dolgencorp, 899 F.3d at 435. Put another way, even though a requirement that a teacher be in
the classroom when the bell rings is a neutral attendance requirement, a tardy teacher is not
unqualified if his tardiness results from his employer’s unwillingness to provide a reasonable
accommodation. So too here. Coldwater cannot refuse to provide Morrissey with a reasonable
accommodation and then conclude that she is not qualified for her position because she cannot
meet her job’s requirements without an accommodation.

       As already discussed, Coldwater does not argue that summary judgment was appropriate
because the “proposed accommodation [would] impose an undue hardship upon it.” Monette,
90 F.3d at 1186. Thus, Morrissey’s constructive discharge claim may proceed to trial.

C.     Retaliation

       Morrissey’s last claim is that Coldwater retaliated against her for exercising her rights
under the ADA. This claim is properly analyzed under the indirect evidence test, which follows
the McDonnell Douglas burden shifting approach. To establish a prima facie case of retaliation,
a plaintiff must show that “(1) [she] engaged in activity protected under the ADA; (2) the
employer knew of that activity; (3) the employer took an adverse action against plaintiff; and
(4) there was a causal connection between the protected activity and the adverse action.” Rorrer
v. City of Stow, 743 F.3d 1025, 1046 (6th Cir. 2014) (citing A.C. ex rel. J.C. v. Shelby Cty. Bd. of
Educ., 711 F.3d 687, 697 (6th Cir. 2013)).

       The district court granted summary judgment to Coldwater after finding that Morrissey
had not suffered an adverse employment action. But we have long recognized that a constructive
discharge qualifies as an adverse employment action., e.g., Arndt v. Ford Motor Co., 716 F.
App’x 519, 529 (6th Cir. 2017), and for the reasons described above, the record supports a
finding that Morrissey was constructively discharged. As for the remaining elements, Morrissey
 No. 18-1704               Morrissey v. Laurel Health Care Co., et al.                     Page 15


requested, repeatedly, that Coldwater accommodate her twelve-hour work restriction, which,
assuming that the restriction was still in effect, constituted protected activity. A.C. ex rel. J.C.,
711 F.3d at 698. Next, considering that Morrissey asked management and administration at
Coldwater to be accommodated, Coldwater was aware of the activity. Finally, viewing the
record in Morrissey’s favor, it could be interpreted to show that, because of her alleged work
restriction, Coldwater targeted Morrissey to be mandated to work more than twelve hours on
February 4, 2016, leading to the constructive discharge. Morrissey and Marci Farmer both stated
that it was Farmer’s turn to be mandated that day, but for some reason, Morrissey was.
Coldwater does not provide an explanation for this beyond asserting that there is no evidence
from a manager as to exactly how the mandatory overtime process worked, but Morrissey herself
testified that there was a rotating system in place. Therefore, this is a disputed fact. Given that
Coldwater has offered no legitimate, undisputed evidence explaining why Morrissey was
mandated ahead of Farmer on February 4, 2016, a dispute of material fact exists. It was not
appropriate to grant summary judgment on the causal-connection element.

                                                III.

       Based on the foregoing, we REVERSE the district court’s grant of summary judgment to
Coldwater on all of Morrissey’s claims and remand the case for further proceedings consistent
with this opinion.